Case 3:15-cr-00884-DMS Document 49 Filed 03/18/20 PagelD.128 Page 1 of 2

e

‘
PROB 1213

(aBi lo)

Name of Offender: Mike Louis Musch (English)

March 12. 2020

pacis ih: 1323421

UNITED STATES DISTRICT COURT

FOR THE

SOUTHERN DISTRICT OF CALIFORNIA

Request for Modifying the Conditions or Term of Supervision

Dkt No.: 15CR00884-001-DMS

Name of Sentencing Judicial Officer: The Honorable Dana M. Sabraw, U.S. District Judge

Sentence: 60 months’ custody; 10 years’ supervised release. (Special Conditions: Refer to Judgment and
Coinittinent Order.

Date of Sentence: November 30, 2015

Date Supervised Release Commenced: July 9, 2019

Prior Violation History: None.

 

PETITIONING THE COURT

TO MODIFY THE CONDITIONS OF SUPERVISION AS FOLLOWS:

Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and comply

with both United States and Mexican immigration laws.

CAUSE

Mr. Musch recently requested permission to travel to Los Algodones, Mexico, for the purpose of obtaining dental
care. Mr. Musch is required to register as a sex offender pursuant to California Penal Code § 290, as a result of
his federal conviction for Distribution of Images of Minors Engaged in Sexually Explicit Conduct. He is currently
participating in drug testing and sex offender treatment, as required. While he has been unable to obtain stable
employment, he has had no other noncompliance issues. Therefore. the probation officer does not oppose his

gf Tete to travel to Mexico. He was informed that if allowed to travel to Mexico, his travel privileges would be
contingent upon his continued compliance with the conditions of his release. Furthermore, since Mr. Musch is a
registered sex offender, he was informed of his responsibility to comply with registration requirements in the
United States, as well as any requirements in Mexico pertaining to his prior convictions.

Therefore, in view of the aforementioned, it is respectfully recommended the conditions of Mr. Musch’s
supervised release be modified to allow travel to Mexico, as specified above.

Respectfully submitted:
é sa cas

by

f

fie eae te .
Lorena Gonzalez
Senior U.S. Probation Officer

(760) 339-4215

Reviewed and approved:
i Et j i
Sf | eo
| are teen
Pascual Linarez
Supervisory U.S. Probation Officer
Case 3:15-cr-00884-DMS Document 49 Filed 03/18/20

PROBIZB *
Name of Offender: Mike Louis Musch
Dacket No.: 1SCRO0884-001-DMS

PagelID.129 Page 2 of 2

March 12. 2020
Page 2

 

THE COURT ORDERS:

f THE MODIFICATION OF CONDITIONS AS NOTED ABOVE.

Other

 

 

rT ToT.

Ye glen
Ge" &

The Honorable Dana M. Sabraw
U.S. District Judge

3-JL-10

Date

nl
